DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10, 12, 14, 18, 20, 21, and 23is/are rejected under 35 U.S.C. 103 as being unpatentable over Goi (US Patent #5782433) in view of Soloy (US Patent #4829850).
For Claims 1, 7, and 23, figure 6 of Goi ‘433 discloses a rotorcraft with a fuselage; and an engine reduction gear system, comprising: at least two self-contained independent engine reduction gearboxes (3 and 4); each capable of connecting to an aircraft engine (1 and 2), wherein each of the engine reduction gearboxes provides redundant, reduced speed to a main rotor gearbox 13) via a shaft; wherein a tail rotor shaft (16) is connected to the main rotor gearbox.  While Goi ‘433 is silent about the specific design of the gearing in the engine reduction gearboxes, figures 3-5 of Soloy ‘850 teach using multiple gearboxes connected to a respective engine having input shafts (34 and 35), idler gears (116), and an output gear (120 and 122) as well as other gears (112, etc.) that mesh so as to control the speed and torque exiting each gearbox.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Goi ‘433 to have a gearbox with multiple gears including an idler gear as taught by Soloy ‘850 in order to reduce the speed and torque to propeller.
For Claim 3, figure 6 of Goi ‘433 discloses that the shaft connects via a clutch (5 and 6) to the main rotor gearbox (13) wherein each engine reduction gearbox can be separately connected and disconnected from the main rotor gearbox by the clutch.
For Claim 9, figure 6 of Goi ‘433 discloses that the two engine reduction gearboxes (3 and 4) do not provide direct power to any accessories.
For Claim 10, figure 6 of Goi ‘433 discloses that the two engine reduction gearboxes (3 and 4) are connected to the main rotor gearbox (13) via a clutch (5 and 6).
For Claims 12 and 18, figure 6 of Goi ‘433 discloses a method of providing redundant power to a main rotor gearbox (13) from two engines (1 and 2) comprising: connecting a self-contained, independent reduction gearbox (3 and 4) to each engine (1 and 2); providing redundant, reduced speed to the main rotor gearbox via a shaft using each of the engine reduction gearboxes that control the speed and torque exiting each of the reduction gearboxes, and wherein a tail rotor shaft (16) is connected to the main rotor gearbox.  While Goi ‘433 is silent about the specific design of the gearing in the engine reduction gearboxes, figures 3-5 of Soloy ‘850 teach using multiple gearboxes connected to a respective engine having input shafts (34 and 35), idler gears (116), and an output gear (120 and 122) as well as other gears (112, etc.) that mesh so as to control the speed and torque exiting each gearbox.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Goi ‘433 to have a gearbox with multiple gears including an idler gear as taught by Soloy ‘850 in order to reduce the speed and torque to propeller.
For Claim 14, figure 6 of Goi ‘433 discloses connecting at least one of the shafts to the main rotor gearbox (13) via a clutch (5 and 6), wherein each engine reduction gearbox can be separately connected and disconnected from the main rotor gearbox using the clutch.
For Claim 20, figure 6 of Goi ‘433 discloses that the two engine reduction gearboxes (3 and 4) do not provide direct power to any accessories.
For Claim 21, figure 6 of Goi ‘433 discloses a clutch (5 and 6) between the main rotor gearbox (13) and its respective engine reduction gearbox.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goi (US Patent #5782433) in view of Soloy (US Patent #4829850) as applied to claims 1 and 12 above, and further in view of Sbabo (US Patent #5672112).
For Claims 8 and 19, while Goi ‘433 is silent about specifically using flexible coupling, figure 4B of Sbabo ‘112 teaches that it is known to use flexible couplings (214 and 230) in order to maintain a desired connection.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Goi ‘443 with the flexible coupling of Sbabo ‘112 in order to maintain a connection during large vibrations.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goi (US Patent #5782433) in view of Soloy (US Patent #4829850) as applied to claims 1 and 12 above, and further in view of Avery (US Patent #4873894).
For Claims 11 and 22, while Goi ‘433 discloses that the shaft stays connected and therefore does not flail, it is silent about it being a one-piece spline shaft with integral coupling that is piloted.  However, figures 4 and 6, and lines 49-60 of Avery ‘894 discloses having a shaft comprising a one-piece spline shaft with integral couplings that is piloted.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Goi ‘433 with the integral system of Avery ‘894 in order to provide a stronger one-piece construction.

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 5/4/2021, with respect to the rejection(s) of claim(s) 1, 12, and 23 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goi ‘433.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/8/2021